An opinion was filed in this case on the 21st day of October, 1905, but on petition for rehearing the following order was made:
November 2, 1905.
Since the hearing and decision of this cause, Mr. Justice Woods has recalled the fact, which he had entirely overlooked, that the question of the effect of section 109 of the Code of Procedure on the rights of remaindermen was involved in a cause pending in the Court of Common Pleas in which he had been one of counsel. The views of the Court on this point are not questioned in the petition for rehearing, but at the request of Mr. Justice Woods, made for the reason above stated, the cause is opened so that argument on this point may be heard by the Court without his participation. *Page 45 
As the cause is to be reopened, counsel will be heard also on the issues referred to in the petition for rehearing.
It is, therefore, ordered, that the cause be set down for rehearing at the November Term, 1905, of this Court, upon the call of the Fourth Circuit.
The case was reargued at November Term, 1905. MR. JUSTICE WOODS sitting at the request of all counsel, the question of the effect of section 109 of Code of Proc. on rights of remaindermen having been withdrawn.
March 15, 1906. The opinion of the Court was delivered by